In re Francis, Kenneth; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89KA-1742; Parish of Orleans, *1130Criminal District Court, Div. “G”, No. 325-530.
Prior report: La.App., 568 So.2d 1172.
Granted. The Fourth Circuit Court of Appeal is ordered to check out a copy of the record in 89-KA-1742 to Dora Raba-lais, Legal Programs Department, Angola, Louisiana, who shall afford relator reasonable access to the record to prepare his supplement to 90-KO-2557 in this court. To that end, relator is granted an additional 45 days, until February 18, 1991, to file a supplement to his pending application.